Citation Nr: 0021489	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-02 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active air service from August 1974 to May 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Albuquerque Regional Office (RO), which, in 
part, denied the claims of service connection for sinusitis, 
bronchitis, an eye disorder, a left shoulder disorder, a low 
back disorder, and a heart disorder.  The appellant disagreed 
with those determinations and this appeal ensued.  

By February 1999 rating decision, the RO granted service 
connection for a deviated nasal septum, atrophic retinal 
hole, left shoulder tendonitis, lumbosacral spondylosis and 
degenerative disc disease at L5-S1, and sinus bradycardia and 
arrhythmia.  That decision constituted a full award of the 
benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
applies only to the element of the claim being decided, such 
as service-connectedness).  Thus, the Board no longer has 
jurisdiction over those claims, and the claims now on appeal 
are as stated on the title page above.  


FINDINGS OF FACT

1.  No competent evidence has been submitted showing that the 
appellant currently has sinusitis.  

2.  No competent evidence has been submitted showing he 
currently has bronchitis.  



CONCLUSIONS OF LAW

1.  The appellant's claim of service connection for sinusitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  His claim of service connection for bronchitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The initial question is whether the appellant has presented 
well-grounded claims.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This evidentiary threshold 
is rather low, requiring only that a claim be plausible or 
capable of substantiation.  Hensley v. West, No. 99-7029, 
slip op. at 13 (Fed. Cir. May 12, 2000) (citing Murphy, 
1 Vet. App. at 81).  An allegation that a disorder is service 
connected is not sufficient; an appellant must submit 
competent evidence in support of a claim that would justify a 
belief by a fair and impartial individual of its 
plausibility.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

For a claim to be well grounded, there must be competent 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of disease or injury in 
service, and competent medical evidence of a nexus or link, 
between the in-service injury or disease and current 
disability.  Hensley, No. 99-7029, slip op. at 13 (Fed. Cir. 
May 12, 2000); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim may 
also be well grounded if the condition is observed in service 
or during an applicable presumptive period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  See also Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993) (type of evidence required 
depends on issue presented).  If an appellant does not meet 
this burden, VA cannot assist him in development of evidence 
pertinent to the claim.  Morton v. West, 12 Vet. App. 477, 
485 (1999).  See Nolen v. Gober, No. 99-7173, slip op. at 6 
(Fed. Cir., Aug. 1, 2000) (absent a well-grounded claim, 
there is nothing VA need or can do for the claimant).  

The service medical records show that when the appellant 
entered service, he noted in his November 1973 enlistment 
examination that he had a pre-service history of sinusitis.  
Clinical evaluation of the sinuses at that time was normal.  
Service clinical records in August 1974 indicate that he 
complained of sinus pain and headaches; the impression was 
sinusitis.  X-ray studies found probable sinusitis of the 
right ethmoid and left maxillary sinus.  A November 1974 
service clinical record noted rhinitis.  Examinations in 
November 1978 and August 1986 showed normal sinuses.  In 
March 1991 an upper respiratory infection with a questionable 
allergic component was reported.  On examination in July 1991 
normal sinuses were noted on clinical evaluation.  A service 
clinical record in August 1991 identified sinusitis.  In July 
1993 the appellant complained of a deep, nonproductive cough, 
without sinus congestion.  The assessment was questionable 
bronchitis.  In April 1994, bronchitis and an upper 
respiratory infection was noted.  X-ray studies in October 
1994 showed some hypertrophic mucosal changes at the left 
maxillary sinusitis; other sinuses showed no significant 
findings.  The November 1995 service separation examination 
noted normal sinuses on clinical evaluation.  On report of 
medical history, the appellant indicated a history of 
sinusitis and chronic cough.  The examiner noted on report of 
medical history that the appellant had a history of mild to 
severe chronic sinusitis from 1970.  

VA medical examination in August 1996 showed that the 
appellant indicated sinus problems first diagnosed in August 
1974.  He complained of sinus headaches associated with 
weather changes, for which he took over-the-counter 
medication.  He also noted that he was diagnosed with 
bronchitis in April 1994 without any problems since.  
Examination revealed lungs clear to auscultation and no 
shortness of breath on exertion.  The diagnoses included 
"[h]istory of sinus infections/headaches and sore throat, 
normal examination today" and "history of bronchitis, 
resolved, normal examination today."  

The appellant testified at a June 1998 RO hearing that he 
took over-the-counter medication for his sinusitis and 
bronchitis.  He also suggested that his service-connected 
nasal fracture in February 1990 contributed to the worsening 
of his sinusitis and bronchitis symptoms.  

VA medical examination in September 1998, based on review of 
the medical evidence of record, indicated that the appellant 
complained of constant colds, cough and sinus infections.  
Examination revealed mild mucosal congestion of the nasal 
mucosa, a deviated septum, no significant narrowing of the 
nasal passage, and tenderness over the maxillary and frontal 
sinuses.  The diagnoses included deviated nasal septum; the 
examiner concluded that examination of the respiratory system 
was normal.  

VA CT scan of the sinuses in December 1998 showed a small 
mucus retention cyst in the floor of the left maxillary 
sinus, mild inflammatory mucosal thickening of some anterior 
ethmoid air cells, but otherwise, clear paranasal sinuses.  
The diagnosis was "[n]egative findings for sinusitis per CT 
scan of sinuses."

With respect to both claims, the post-service medical 
evidence outlined above does not identify any current 
clinical evidence of the presence of sinusitis or bronchitis.  
The August 1996 VA examination showed that the appellant had 
a history of sinus problems and bronchitis during service, 
complained of sinus headaches, took over-the-counter 
medication, and that he had no bronchitis symptoms since 
separating from service.  The diagnoses, including 
"[h]istory of sinus infections/headaches and sore throat, 
normal examination today" and "history of bronchitis, 
resolved, normal examination today."  It highlighted the 
history of past sinusitis and bronchitis, but did not report 
any current sinusitis or bronchitis.  The September 1998 VA 
examination again noted the appellant's complaints of colds, 
cough and sinus infections, but concluded that an examination 
of the respiratory system was normal.  The December 1998 VA 
CT scan of the sinuses also failure to find clinical evidence 
of sinusitis.  Thus, the post-service medical records do not 
identify the current presence or a diagnosis of these two 
claimed disabilities.  

The only remaining post-service evidence is the appellant's 
testimony at a June 1998 hearing at which he indicated that 
he self-medicated his sinusitis and bronchitis.  Generally, 
statements prepared by lay persons ostensibly untrained in 
medicine cannot constitute competent medical evidence to 
render a claim well grounded.  A layperson can certainly 
provide an eyewitness account of an appellant's visible 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the appellant has 
the requisite medical expertise to offer a medical opinion as 
to the presence of a current disability.  

As the evidence does not show that the appellant currently 
has sinusitis or bronchitis, he has not met his burden of 
submitting competent medical evidence of those disorders.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 226 (19 
92).  The failure to demonstrate a current disability 
constitutes failure to present a plausible or well-grounded 
claim.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Since 
the claims of service connection for sinusitis and bronchitis 
are not well grounded, VA is under no duty to assist the 
appellant in further development of that aspect of the 
claims.  38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. 477, 485 
(1999).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the November 1997 statement of the case and in the 
February 1999 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was the lack of competent medical evidence showing 
well-grounded claims.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Service connection for sinusitis is denied.  

Service connection for bronchitis is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 


